DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In regard to independent claim 6, the prior art of record fails to teach or suggest a method as claimed all limitations: a search of the prior art did not uncover any reference that, alone or in combination with another reference/s, teaches or suggests such a method as claimed, including a method using all apparatus components recited in claim 6. Note that the 35 U.S.C. 112(b) rejection of claim 6 made of record below must be resolved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, it is not clear what is required of the layers to have an “adjustable thickness”. Do the layers (1) in their final, completed form have to have an “adjustable thickness” ? Or, (2) is this recitation simply intended to mean that the layers can be formed to 
In further regard to claim 1, it cannot be ascertained what a “non-penetrating” hose is. What makes a hose “non-penetrating” ? Examiner notes that, if Applicant intends a specific component of the hose to be “non-penetrating” relative to another component of the hose, the claim language must be amended to reflect that intended particular structure, for that particular structure to actually be claimed. Is the entire hose “non-penetrating”, or is a specific component of the hose “non-penetrating” ?

Claims 2-5 are rejected for the same reasons that claim 1 is rejected since claims 2-5 depend upon claim 1.

In regard to claim 6, it cannot be ascertained what a “non-penetrating” hose is. What makes a hose “non-penetrating” ? Examiner notes that, if Applicant intends a specific component of the hose to be “non-penetrating” relative to another component of the hose, the claim language must be amended to reflect that intended particular structure, for that particular structure to actually be claimed. Is the entire hose “non-penetrating”, or is a specific component of the hose “non-penetrating” ?



Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanaka et al. (USPN 6,062,269).
Claim 1 is a product-by-process claim due to the recitation of coatings (“outer coating”  and “inner coating”). See MPEP 2113 (ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102 /103 REJECTION MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN UNOBVIOUS DIFFERENCE).
In regard to claim 1, Tanaka et al. teach a hose comprising an inner tube 11, intermediate layer 15, a fiber-reinforced layer 17 and an outer tube 19 (col. 3, lines 49-57, Fig. 2 and claim 1). The fiber-reinforced layer 17 is of woven fibers (col. 5, lines 16-34); all woven fabrics have a warp and a weft, due to the nature of woven fabrics. Layers 11 and 15 correspond to the claimed inner coating, and layer 19 corresponds to the claimed outer coating. The layers 11, 15 and 19 correspond to the claimed coating because polymeric coatings have the same structure as polymeric layers formed via methods other than coating: the structure of a layer. The thickness of the layers of Tanaka et al. are adjustable because any layer can be produced to a thickness that is desired for a given application. Each of the materials of each of layers 11, 15 and 19 are different from each other.

Therefore, Tanaka et al. teach a hose that appears to be at least substantially identical to the claimed hose. MPEP 2113 (ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A 35 U.S.C. 102 /103 REJECTION MADE, THE BURDEN 
THE USE OF 35 U.S.C. 102 /103 REJECTIONS FOR PRODUCT-BY-PROCESS CLAIMS HAS BEEN APPROVED BY THE COURTS “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

In regard to claim 2, Tanaka et al. teach that a thermoplastic urethane is a suitable material for the inner layer, and that an ethylene (EPDM) is a suitable material for the outer layer (col. 2, line 65-col. 3, line 14).

In regard to claim 3, Tanaka et al. teach that a polyester (PET) or aramid are suitable materials for the fiber material of the fiber (col. 5, lines 17-21).

In regard to claim 4, there is no coating material in a middle of the fiber-reinforced layer 17 of Tanaka et al.

In regard to claim 5, any hose of Tanaka et al. would be cut to a length according to some requirement, because any hose would be cut at some length in its formation so that it has a length that suits the intended purpose of the particular hose.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1782